Citation Nr: 0832245	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  03-22 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to a disability evaluation greater than 10 
percent for patellofemoral arthrosis with chronic synovitis 
of the right knee.

4.  Entitlement to a disability evaluation greater than 30 
percent for right total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs Regional 
Office in Jackson, Mississippi.

In May 2006, the Board remanded the matter to the RO via the 
AMC, for due process considerations, to request from the 
veteran any records related to worker's compensation claims 
he may have filed, and to schedule the veteran for a VA 
medical examination.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

The veteran is appealing the RO's denial of a disability 
evaluation greater than 10 percent for patellofemoral 
arthrosis with chronic synovitis of the right knee.  In its 
May 2006 remand, the Board noted that the veteran was 
scheduled for surgery of the right knee in June 2006 and 
ordered a VA medical examination to determine the post-
surgical severity of the right knee disability.

In September 2006, before the VA examination took place, the 
RO issued a rating decision addressing a different claim that 
the Board had granted in its May 2006 decision.  In that 
rating decision, the RO ended the 10 percent evaluation for 
the arthrosis with chronic synovitis of the right knee 
effective June 5, 2006, the date of the right knee surgery.  
In its place, the RO granted a temporary total evaluation for 
right total knee arthroplasty for the convalescent period 
effective June 5, 2006, which it reduced to a 30 percent 
evaluation effective August 1, 2007.

The Board finds that the claim for a greater disability 
evaluation than 10 percent for patelloformal arthrosis with 
chronic synovitis of the right knee was not fully granted by 
the increased evaluation under a different Diagnostic Code 
effective June 5, 2006.  The claim for an increase for the 
right knee was submitted in July 2002, therefore the veteran 
is still seeking an evaluation greater than 10 percent for 
the period of July 29, 2002 to June 5, 2006 for the right 
knee.

The Board will therefore address the pre-surgical and post-
surgical periods for the right knee as two separate issues on 
appeal.


FINDINGS OF FACT

1.  It is as likely as not that the veteran's left shoulder 
disability was incurred during active service.

2.  It is as likely as not that the veteran's back condition 
was incurred during active service.

3.  In July 2002, the veteran's right knee did not show 
moderate subluxation or lateral instability of the knee, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

4.  In May 2005, the veteran's right knee did not show 
moderate subluxation or lateral instability of the knee, or a 
combination of laxity and limitation of motion of a more 
severe degree due to pain, weakened movement, excessive 
fatigability with use, or incoordination.

5.  The veteran's right knee does show chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.


CONCLUSIONS OF LAW

1.  Service connection for a left shoulder disability is 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2007).

2.  Service connection for a back condition is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2007).

3.  The criteria for a rating higher than 10 percent for 
patellofemoral arthrosis with chronic synovitis of the right 
knee, prior to June 5, 2006, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2007).

4.  The criteria for a rating of 60 for right total knee 
arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Left shoulder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

The veteran has stated that his current left shoulder 
problems began in service.

The service medical records (SMRs) show that the veteran was 
first treated for a left shoulder injury in October 1972 
after being ejected from a car.  In May 1980, the veteran 
complained of constant pain in the left shoulder and was 
diagnosed with bursitis.  In August 1980 and August 1985, the 
veteran was seen for pain in the left shoulder.

As noted above, the veteran had active service from June 1966 
to June 1986.

Post-service, the medical records show that the veteran 
suffered a torn rotator cuff in May 2001 when he fell from a 
cockpit while working as an aircraft mechanic, providing 
evidence against this claim.  The veteran underwent three 
surgeries to repair the rotator cuff.  The VA and private 
medical records contained no opinions connecting the 
veteran's current left shoulder problems with either his 
service or the 2001 fall.  

Pursuant to the Board's May 2006 remand, the veteran was 
afforded a VA medical examination in November 2006 to 
determine the etiology of his left shoulder problems.  The 
examiner stated that the cause of the left shoulder 
disability is the residuals of multiple surgeries for rotator 
cuff repair, noting the date of onset of the left shoulder 
pain as 1968 after an injury in Vietnam.  The examiner noted 
that the current severity is moderately severe and that there 
is an additional 50 percent loss of function.  

The examiner opined that the left shoulder condition is at 
least as likely as not related to active military service.

Giving the veteran the benefit of the doubt that the injury 
originated in service, the Board finds that the VA examiner's 
opinion is entitled to great probative weight, as it took 
into account all of the relevant medical evidence as well as 
the veteran's history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's left shoulder disorder will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

While the veteran has been found to have a left shoulder 
disorder related to service, the nature and extent of this 
disorder related to service, or whether the veteran has 
another shoulder disorder associated with his post-service 
employment (such as the torn rotator cuff noted above), is 
not before the Board at this time. 
2.  Back condition

The SMRs show that the veteran was treated for back pain 
multiple times.  In September 1968, the veteran was diagnosed 
with lumbosacral strain and put on temporary light duty after 
falling out of a taxi in Vietnam.  In November 1976, he was 
diagnosed with a possible pinched nerve and probable thoracic 
myalgia in the back.  He was treated for back pain again in 
September 1977.  The veteran was seen for back pain three 
times in August 1980, at which time he noted having gone to 
physical therapy since May 1980.

Post-service, the medical records show that the veteran began 
complaining of back pain in June 2002.  After many medical 
visits, the veteran underwent back surgery in February 2005 
for a herniated nucleus pulposus.

Pursuant to the Board's May 2006 remand, the veteran was 
afforded a VA medical examination in November 2006 to 
determine the etiology of his back problems.  The examiner 
found the date of onset of the low back pain to be 1968, 
stemming from being thrown from a vehicle in Vietnam.  The 
examiner diagnosed degenerative joint disease of the lumbar 
spine, residuals of lumbar spine surgery, and left S-1 
radiculopathy, finding the severity of the back condition to 
be moderately severe, with an additional 50 percent 
functional loss.  

The examiner opined that the veteran's current low back pain 
is at least as likely as not related to active military 
service.

Giving the veteran the benefit of the doubt that the injury 
originated in service, the Board finds that the VA examiner's 
opinion is entitled to great probative weight, as it took 
into account all of the relevant medical evidence as well as 
the veteran's history.

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the time of 
origin of the veteran's back disorder will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.  Accordingly, the appeal 
is granted.

Again, while the veteran has been found to have a back 
disorder related to service, the nature and extent of this 
disorder is not before the Board at this time. 

3.  Pre-surgical right knee evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, impairments of the knee are 
evaluated by application of the Diagnostic Code 5257.  Under 
this code, a 10 percent disability rating is awarded for 
slight recurrent subluxation or lateral instability; a 20 
percent disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is awarded for severe recurrent subluxation 
or lateral instability, or for a combination of laxity and 
limitation of motion of a more severe degree due to pain, 
weakened movement, excessive fatigability with use, or 
incoordination.  

A disability may receive a greater evaluation if there is 
additional functional impairment or loss or painful motion.  
38 C.F.R. §§ 4.10, 4.40, 4.59.  For the joints in particular, 
special attention is paid to the disability if there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, or pain on 
movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 3.45.

After separation, the veteran was awarded a 10 percent 
evaluation for his right knee injury in a November 1986 
rating decision.  A September 2002 rating decision denied the 
veteran's request for an increased evaluation for the right 
knee, and it is this rating decision upon appeal. 

The veteran was afforded a VA medical examination in July 
2002.  The veteran complained of pain, swelling, and "pops" 
of the right knee.  On physical examination, there was about 
1+ swelling in the knee, with a prominence to the insertion 
of the quadriceps tendon on the proximal end of the tibia, 
secondary to the bone graft.  There was tenderness to the 
patellofemoral groove and crepitation with nonweightbearing 
as well as with weight bearing.  The examiner found the knee 
to be stable both medially and laterally as well as 
posteriorly and anteriorly.  The range of motion was zero 
degrees of extension and 120 degrees of flexion.  The 
examiner's impression was of traumatic arthritis of the right 
knee.

The Board finds that this report provides evidence against 
this claim, indicating that the higher criteria were not met 
based on objective evaluation as of July 2002. 

In May 2005, the veteran was afforded a second VA medical 
examination.  The veteran reported pain but no instability.  
The veteran was on disability from work at that time due to 
several medical problems.  

Upon physical examination, there was slight swelling in the 
knee but no effusion, retropatellar crepitation or patellar 
instability.  The ligaments were stable, and the anterior 
drawer test, posterior drawer test, and Lachman tests were 
all negative.  The knee lacked the last 10 degrees of 
extension, and flexion was to 125 degrees actively and 
passively without pain.  

All results above, as well as the opinions of the July 2002 
and May 2005 VA examiners, provide evidence against this 
claim, clearly indicating that the higher criteria are not 
met at that time. 

The Board has taken into account other diagnostic codes that 
may be applied for knee injuries.  Diagnostic Code 5260 
requires flexion of the leg limited to 30 degrees for a 20 
percent evaluation, and limited to 15 percent for a 30 
percent evaluation.  Similarly, Diagnostic Code 5261 requires 
extension of the leg limited to 15 degrees for a 20 percent 
evaluation, and limited to 20 degrees for a 30 percent 
evaluation.  Applying either of these codes would not offer 
the veteran a greater evaluation than the 10 percent he 
currently holds for his right knee injury before surgery; 
therefore they are not being applied to this claim.

In summary, the schedular criteria for the next higher, 20 
percent, rating for a right knee injury are not met, and such 
rating is not warranted.  The facts and examinations cited 
above provide negative evidence against the veteran's claim 
and show that his pre-operative right knee did not meet the 
diagnostic criteria for a 20 percent evaluation.  Upon a 
complete review of the evidence of record, the Board finds no 
basis to award a disability rating greater than 10 percent 
for the veteran's pre-operative right knee injury.  38 C.F.R. 
§ 4.7.  



4.  Post-surgical right knee injury

On approximately June 5, 2006, the veteran underwent a right 
total knee arthroplasty.  In a September 2006 rating 
decision, the RO terminated the 10 percent evaluation for the 
veteran's right knee as of June 5, 2006, the date of surgery, 
and granted in its place a disability evaluation for right 
total knee arthroplasty.  The veteran was afforded a 
temporary total evaluation for convalescence from the date of 
surgery until August 1, 2007 (the total evaluation is not 
before the Board at this time), at which time the right knee 
disability rating was lowered to 30 percent, which is the 
minimum rating for a post knee replacement evaluation.

Knee replacement is evaluated under Diagnostic Code 5055, 
which requires a 30 percent minimum rating.  For a 60 percent 
disability rating, there must be chronic residuals consisting 
of severe painful motion or weakness in the affected 
extremity.  For intermediate degrees of residual weakness, 
pain, or limitation of motion, the disability must be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262, with a 
minimum rating of 30 percent.  

Diagnostic Code 5256 rates the knee based on ankylosis, 
requiring favorable ankylosis in flexion between 10 degrees 
and 20 degrees for a disability rating of 40 percent.  
Diagnostic Code 5261 rates the leg on limitation of 
extension, requiring extension limited to 30 degrees for a 
disability rating of 40 percent.  Diagnostic Code 5262 rates 
the leg based on impairment of the tibia and fibula, 
requiring nonunion of the two with loose motion and requiring 
a brace for a disability rating of 40 percent.

Pursuant to the Board's May 2006 remand, the veteran was 
afforded a VA medical examination in November 2006 to 
determine the current severity of the right knee disability.  
The examiner found no evidence of the prior patellofemoral 
arthrosis with chronic synovitis of the right knee, verifying 
the RO's adjustment of the veteran's disability ratings.  

Upon physical examination, flexion was from 17 to 100 degrees 
on active and passive range of motion, with pain for both.  
Extension was to 17 degrees on active and passive range of 
motion, with pain for both.  No ankylosis of the joint was 
found.  The examiner noted bony joint enlargement, 
tenderness, painful movement, weakness, and guarding of 
movement of the right knee.  

The examiner diagnosed the right knee pain as residuals of 
right total knee arthroplasty, with significant effects on 
occupational activities to include decreased mobility, 
problems with lifting and carrying, weakness or fatigue, 
decreased strength of the lower extremity, and pain.  The 
veteran reported continued pain of the right knee daily from 
noon to bedtime, requiring pain medication several times a 
day.  The examiner noted that the right knee gives out and 
requires a cane for support.

The examiner's impression of the right knee's current 
severity was moderate to severe, noting the range of motion 
is limited due to pain and stiffness of the joint following 
total knee arthroplasty.  The examiner noted decreased 
strength of the right quadriceps and pain of the right knee 
causing decreased strength of the knee to a moderate degree.  
The examiner noted marked limitation of standing and walking 
and that a cane is required to prevent fall and injury.  The 
veteran reported pain on range of motion and displayed 
restricted flexion and extension, and he was unable to do 
repetitive range of motion tests due to pain.

Giving the veteran the benefit of the doubt that the injury 
fits the criteria of a higher disability rating than 30 
percent, the Board finds that the VA examiner's opinion is 
entitled to great probative weight, as it took into account 
all of the relevant medical evidence as well as the veteran's 
history.  The veteran's postoperative right knee meets the 
criteria of chronic residuals consisting of severe painful 
motion or weakness in the affected extremity for a 60 percent 
disability rating

Because there is an approximate balance of positive and 
negative evidence, the benefit-of-the-doubt standard applies. 
38 U.S.C.A. § 5107(b).  Reasonable doubt as to the current 
severity of the veteran's right knee, post surgery, will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.  

This finding does not suggest that the veteran's knee 
disability will not improve.  Simply stated, at this time, 
the veteran has met the requirements of a higher evaluation.

The Board finds no basis to grant a higher evaluation.  The 
service and post-service medical record would provide 
evidence against such a finding.  The veteran's own 
statements would not support a higher evaluation at this 
time. 

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in July and September 2002 as well as the 
January and June 2003 statements of the case that, 
cumulatively, fully addressed all four notice elements.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although the notice letters were 
not all sent before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in October 2005 
after the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records through July 2005.  The veteran submitted numerous 
private medical records, and was provided an opportunity to 
set forth his contentions during the March 2006 
videoconference hearing before the undersigned Veterans Law 
Judge.  The appellant was afforded VA medical examinations in 
July 2002, May 2005, and November 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for a left shoulder disability is granted.

Service connection for a back condition is granted.

A higher disability rating than 10 percent for patellofemoral 
arthrosis with chronic synovitis of the right knee prior to 
June 5, 2006 is denied.

A disability rating of 60 percent for right total knee 
arthroplasty, postoperative, is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


